Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 20, 41, 43, 45:  
The cited prior are does not suggest the combination of elements including: (2) convert the coordinate values of voxels to coordinate values of corresponding pixels on a projection plane at least with respect to voxels having a brightness value higher than a brightness threshold value which is set based on a predetermined percentile in the respective brightness values
Masumoto (US 2009/0096787) considers coordinate conversion in Fig. 3:

    PNG
    media_image1.png
    312
    472
    media_image1.png
    Greyscale

However, Masumoto discloses conversion of an aspect image to a functional image as follows: “Thereby, amounts of displacement when converting from the coordinate system of the functional image to the coordinate system of the aspect image, such as amounts of rotation and amounts of movement, can be determined (step S104). The degrees of opacity assigned to the functional image 200 that displays the function of the heart, constituted by the first voxel data sets 100 generated by the functional image generating means 20, are designated as alpha values. The image generating means 60 executes a volume rendering process by performing an alpha blending process using the brightness values or the like of the functional image 200 and the aspect image 210 (step S105).” (¶ 70).
Masumoto does not consider a brightness percentile and would therefore not suggest the features of (2) above. 
Hauser considers brightness ranges for segmentation in Fig. 2:

    PNG
    media_image2.png
    558
    575
    media_image2.png
    Greyscale

Hauser does not consider conversion of coordinates based on these brightness ranges but instead selects a subset of the voxel data.  
Mroz considers rapid conversion of coordinates using projection templates (See Fig. 2):

    PNG
    media_image3.png
    290
    581
    media_image3.png
    Greyscale

However Mroz does not suggest that the conversion is based on brightness.  Mroz discloses that voxels may be avoided outside of brightness ranges but does not suggest application to the coordinate conversion as part of the projection. 
Regarding Claim 33, the same teachings above do not consider a brightness threshold based on cache memory capacity.  The cited references suggest that brightness based filtering can be used to reduce processing time and memory requirements, but do not appear to disclose setting the brightness threshold based on capacity.
The remaining claims depend from claims 20, 33, 41, 43, or 45.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611